UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2260



ABDINASIR MOHAMED,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals (A79-470-524)


Submitted:   April 15, 2005                 Decided:   July 28, 2005


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Petition granted; remanded by unpublished per curiam opinion.


Bruce J. Godzina, Houston, Texas, for Petitioner. Peter D. Keisler,
Assistant Attorney General, M. Jocelyn Lopez Wright, Assistant
Director, John S. Davis, Associate Deputy Attorney General,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Abdinasir Mohamed, a native and citizen of Somalia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)     dismissing     his   appeal   from   the    immigration

judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture.                      For the

reasons discussed below, we grant the petition for review.

               Because the immigration judge found that Mohamed suffered

past persecution in Somalia due to his clan membership, he was

entitled to a presumption that he has a well-founded fear of future

persecution. See 8 C.F.R. § 1208.13(b)(1) (2005). The regulations

provide that the Government may rebut this presumption by showing

by a preponderance of the evidence either that: (1) “[t]here has

been a fundamental change in circumstances such that the applicant

no longer has a well-founded fear of persecution in the applicant’s

country of nationality,” or (2) “[t]he applicant could avoid future

persecution by relocating to another part of the applicant’s

country of nationality . . . and under all the circumstances, it

would     be    reasonable    to   expect      the   applicant      to   do   so.”

§ 1208.13(b)(1)(i)(A), (B).           In determining whether it would be

reasonable to expect an applicant to relocate to another part of

his country of nationality, an adjudicator should consider whether

he   would     face   other   serious   harm    in   the   area   of     suggested

relocation such as “any ongoing civil strife within the country;


                                      - 2 -
administrative, economic, or judicial infrastructure; geographical

limitations; and social and cultural constraints, such as age,

gender,      health,    and   social    and     familial      ties.”       8     C.F.R.

§ 1208.13(b)(3) (2005). The regulations provide that these factors

“are      not   necessarily    determinative         of    whether   it    would    be

reasonable for the applicant to relocate.”                 (Id.).

                Here, although the immigration judge’s opinion stated

that the burden shifted to the Government to prove that “it would

be more likely than not that . . . the political situation is so

changed that [Mohamed] would not fear persecution if returned to

Somalia,” indicating that the judge intended to analyze whether the

Government had met its burden of proof pursuant to 8 C.F.R.

§ 1208.13(b)(1)(i)(A), we find that the immigration judge actually

analyzed whether the Government met its burden of proof under

§ 1208.13(b)(1)(i)(B).         Specifically, the immigration judge found

that the Government met its burden of showing that Mohamed could

avoid future persecution by relocating to Puntland, a portion of

northeastern Somalia that is controlled by Mohamed’s own clan.

                As clearly provided by the regulations, however, the

Government       must   do    more   than     show    that    Mohamed      can    avoid

persecution by returning to Puntland; it must also demonstrate that

it   is    reasonable    to    expect    him    to    do     so.     See    8    C.F.R.

§ 1208.13(b)(1)(i)(B), (b)(1)(ii).              We find that consideration of

the factors set forth in 8 C.F.R. § 1208.13(b)(3) is particularly


                                        - 3 -
important in Mohamed’s case, given the instability in Somalia and

the fact that Mohamed’s family now resides in the United States and

he has not lived in Somalia since the age of ten.        As noted by the

Eighth Circuit, “[t]he relocation inquiry is inherently complex in

Somali asylum cases because there is no central government and

local conditions reportedly depend on the effectiveness of regional

clan-based authorities.” Awale v. Ashcroft, 384 F.3d 527, 531 (8th

Cir. 2004).      As in Awale, “[n]either the IJ nor the BIA opinion

acknowledged this complexity.”        Id.

           Accordingly, we grant the petition for review and remand

the case to the Board for a determination of whether the Government

met its burden of establishing that, under all the circumstances,

it is reasonable to expect Mohamed to relocate to Puntland.               In

making    such   a   determination,     the   Board   should    take     into

consideration the factors set forth in 8 C.F.R. § 1208.13(b)(3).1

Because   the    immigration   judge    denied   Mohamed’s     request   for

withholding of removal on the ground that, as he failed to qualify

for asylum, he could not meet the higher standard necessary for

withholding of removal, we also remand the request for withholding


     1
      Although Mohamed contends in his brief that the immigration
judge erred in finding that he had a safe haven in Kenya and
Ethiopia, we cannot consider this alternate ground as the Board
specifically declined to address it in its order.       See INS v.
Ventura, 537 U.S. 12, 17-18 (2002). We note that the Board is free
to consider this alternate finding on remand, which may obviate the
need for a determination as to whether it is reasonable to expect
Mohamed to relocate. We express no opinion as to the merits of
this alternate ground.

                                  - 4 -
of removal to the Board for further consideration.2    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                 PETITION GRANTED;
                                                          REMANDED




     2
      Mohamed’s brief merely asserts, without supporting argument,
that the immigration judge erred in denying him protection under
the Convention Against Torture. He has therefore waived appellate
review of this claim. See Edwards v. City of Goldsboro, 178 F.3d
231, 241 n.6 (4th Cir. 1999).

                                - 5 -